Citation Nr: 1037447	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for a left knee 
disability.  The Veteran testified at a Board hearing at the RO 
in January 2007 before the undersigned Acting Veterans Law Judge.  
A copy of the transcript of that hearing has been associated with 
the record on appeal.  The Board subsequently remanded the issue 
for further development in April 2010.  


FINDINGS OF FACT

1.  The Veteran suffered an injury to his left knee during 
service.  

2.  The Veteran experience chronic left knee symptoms in service, 
and continuous left knee symptoms since service.

3.  The Veteran has a current diagnosis of arthritis of the left 
knee.  

4.  The Veteran's current arthritis of the left knee is related 
to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, arthritis of 
the left knee was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In this case, the Veteran contends that he injured his left knee 
in jump school at Fort Benning, Georgia.  He stated that he 
injured his knee on his fourth jump and went on sick call.  He 
observed swelling of the knee immediately as well as pain in the 
knee and the ankle.  The Veteran testified that he experienced a 
nagging pain in his knee since his separation from service with 
worsening pain until age 61.  He reported no post-service 
injuries.  

Service treatment records are silent regarding any complaint, 
treatment, or diagnosis of a left knee disability.  The record 
does show an injury of the left ankle diagnosed as a strain.   

The Veteran was afforded a VA examination in May 2010.  At that 
time, he reported a history of pain in his knee since 2005.  The 
examiner noted an initial ankle injury in a parachuting exercise 
in 1967, which was treated conservatively and allowed the Veteran 
to return to activities.  The Veteran reported jarring his entire 
leg when he injured his ankle.  The examiner performed a physical 
examination and reviewed x-ray findings of the left knee.  He 
diagnosed severe tricompartmental arthritis of the left knee.  
The examiner reviewed the Veteran's file and noted the ankle 
injury sustained during service.  He stated that it is 
conceivable that the left knee was injured at the time of the 
jump, but without documentation of a traumatic injury to the knee 
at the time he cannot conclusively say that his arthritis is a 
direct result of the service-related injury.  The VA examiner 
opined that it is a 50/50 probability that the Veteran's left 
knee arthritis is the result of his injury obtained in service, 
given the advanced degree of arthritis and the fact that it is 
predominantly present in the left rather than the right knee.  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim).

Therefore, the Veteran is competent to say that he injured his 
knee during service.  He is also competent to report symptoms of 
pain and swelling as these symptoms are capable of lay 
observation.  Service treatment records, although they only 
address an injury to the ankle, do show that the Veteran suffered 
an injury during service.  As such, the Board finds that the 
Veteran's statements regarding the pain and swelling in his knee 
after a parachute jump during service are credible.  

The Board notes that the May 2010 VA examination provides a nexus 
opinion relating the Veteran's current left knee disability to 
his in-service injury.  Although the examiner noted that he could 
not conclusively relate the current left knee disability to the 
in-service injury without documentation of a traumatic injury, 
the Veteran's statements provide the necessary evidence of the 
injury.  There is no such legal requirement that there be 
documentation in the service treatment records before a finding 
of in-service injury can be made by the VA fact finder.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as 
not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In this 
case, the Veteran has credibly testified regarding left knee 
injury in service, as well as chronic left knee symptoms in 
service and continuous left knee symptoms since service 
separation.  In sum, the Veteran suffered an injury to his left 
knee during service resulting in pain and swelling.  He testified 
as to the continuity of these symptoms since separation from 
service.  

In any event, the VA examiner noted a 50/50 probability that the 
left knee arthritis is a result of the in-service left knee 
injury, which is sufficient evidence to place the evidence in 
relative equipoise on the question of nexus of current left knee 
disability to service.  The VA examiner provided a rationale for 
his decision that included the advanced degree of arthritis and 
the fact that it is predominantly present in the left knee.  For 
these reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection for arthritis of 
the left knee is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

With regard to the duties to notify and assist a claimant, there 
is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case the full benefit sought by the Veteran 
is being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board notes 
that a RO letter in August 2007 informed the Veteran of the 
manner in which disability ratings and 


effective dates are assigned.  The RO will take such actions in 
the course of implementing this grant of service connection, and 
the Veteran may always file a timely notice of disagreement if he 
wishes to appeal from the downstream determinations of initial 
disability rating and effective date for service connection.


ORDER

Service connection for arthritis of the left knee is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


